Nebraska Advance Sheets
	                            ML MANAGER v. JENSEN	171
	                              Cite as 287 Neb. 171

    ML Manager, LLC, and SOJ Loan, LLC, appellants, v.
     Dale M. Jensen and Vicki S. Jensen, appellees, and
        Pioneer Ventures, LLC, garnishee-appellee.
                                    ___ N.W.2d ___

                       Filed January 10, 2014.    No. S-12-1147.

 1.	 Garnishment: Appeal and Error. Garnishment is a legal proceeding. To the
      extent factual issues are involved, the findings of a garnishment hearing judge
      have the effect of findings by a jury and, on appeal, will not be set aside unless
      clearly wrong.
 2.	 Statutes: Appeal and Error. Statutory interpretation is a question of law that an
      appellate court resolves independently of the trial court.
 3.	 Garnishment: Statutes. Garnishment in aid of execution is a legal remedy
      unknown at common law and was created by statute.
 4.	 Garnishment: Statutes: Case Disapproved. As set out in Neb. Rev. Stat.
      § 25-2218 (Reissue 2008), the code of civil procedure, which encompasses the
      entirety of chapter 25 of the Nebraska Revised Statutes, should not be strictly
      construed. To the extent that NC+ Hybrids v. Growers Seed Assn., 219 Neb. 296,
      363 N.W.2d 362 (1985), and Spaghetti Ltd. Partnership v. Wolfe, 264 Neb. 365,
      647 N.W.2d 615 (2002), or other Nebraska cases, have held that chapter 25 stat-
      utes in derogation of the common law are to be strictly construed, they are now
      disapproved on those grounds.
 5.	 Garnishment: Statutes: Appeal and Error. Because the garnishment statutes
      are part of chapter 25 of the Nebraska Revised Statutes, an appellate court views
      them under the general rules of statutory interpretation.
 6.	 Statutes: Appeal and Error. The rules of statutory interpretation require an
      appellate court to give effect to the entire language of a statute, and to rec-
      oncile different provisions of the statutes so they are consistent, harmonious,
      and sensible.
 7.	 ____: ____. Statutory language is to be given its plain and ordinary meaning,
      and an appellate court will not resort to interpretation to ascertain the meaning of
      statutory words which are plain, direct, and unambiguous.
  8.	 ____: ____. An appellate court will give effect to all parts of a statute and avoid
      rejecting as superfluous or meaningless any word, clause, or sentence.
 9.	 Statutes. It is not within the province of a court to read a meaning into a statute
      that is not warranted by the legislative language.
10.	 Garnishment: Legislature: Intent. The Nebraska Legislature sought to protect
      a garnishee from the often unnecessary and sometimes oppressive litigation by
      demanding an expeditious disposition of garnishment proceedings.
11.	 Garnishment: Notice. A garnishee is not required to provide notice, through
      service or any other means, of the interrogatory answers to the garnishor.

  Appeal from the District Court for Lancaster County:
Stephanie F. Stacy, Judge. Affirmed.
    Nebraska Advance Sheets
172	287 NEBRASKA REPORTS



  Joel Bacon, of Keating, O’Gara, Nedved & Peter, P.C.,
L.L.O., for appellants.
  Terry R. Wittler and Gregory S. Frayser, of Cline, Williams,
Wright, Johnson & Oldfather, L.L.P., for garnishee-appellee.
  Heavican, C.J., Connolly, Stephan, Miller-Lerman, and
Cassel, JJ.
  P er Curiam.
                       NATURE OF CASE
   This is an appeal from an order overruling an “Objection
to Garnishee’s Answers to Interrogatories” on the finding that
the objection was filed after the 20-day time period set forth in
Neb. Rev. Stat. § 25-1030 (Reissue 2008). ML Manager, LLC,
and SOJ Loan, LLC (collectively ML Manager), contend that
under § 25-1030, the 20-day time period should not begin until
the garnishor receives notice. The issue presented as a matter
of first impression is whether a garnishee must serve the gar-
nishor with its interrogatory answers.
                        BACKGROUND
   ML Manager obtained a valid default judgment against Dale
M. Jensen and Vicki S. Jensen for the principal amount of
$52,024,377.16. On April 24, 2012, ML Manager had a sum-
mons and order of garnishment in aid of execution issued to
Pioneer Ventures, LLC. Along with the summons, ML Manager
served Pioneer Ventures with interrogatories. The summons
stated that “[y]ou are required by law to answer the attached
Interrogatories and file them in this court within 10 days of
service of this Summons upon you.”
   On April 30, 2012, Pioneer Ventures timely filed its answers
to the interrogatories with the clerk of the court. ML Manager
was not served with the answers, but independently learned of
the answers on May 7, 2012. On May 25, ML Manager filed
an objection to the answers to interrogatories. ML Manager
requested a hearing on the issues raised in its objection.
   A hearing was held on the objections. No evidence was pre-
sented, and there is no bill of exceptions. In its order, the trial
court ruled that ML Manager’s objection was untimely under
                       Nebraska Advance Sheets
	                         ML MANAGER v. JENSEN	173
	                           Cite as 287 Neb. 171

§ 25-1030, because the objection was filed more than 20 days
after Pioneer Ventures had filed its answers on April 30, 2012.
ML Manager now appeals.
                 ASSIGNMENTS OF ERROR
   ML Manager assigns, restated and summarized, that the
trial court erred by (1) ruling that the 20-day time limit of
§ 25-1030 began to run from when the answer was filed and
not when ML Manager received actual notice, (2) not requiring
service of the answers by Pioneer Ventures upon ML Manager,
and (3) not permitting the objection even if the 20-day period
had expired.
                  STANDARD OF REVIEW
   [1] Garnishment is a legal proceeding. To the extent factual
issues are involved, the findings of a garnishment hearing
judge have the effect of findings by a jury and, on appeal, will
not be set aside unless clearly wrong.1
   [2] Statutory interpretation is a question of law that an
appellate court resolves independently of the trial court.2
                           ANALYSIS
   ML Manager argues that the 20-day period to file an appli-
cation should not have begun until ML Manager had received
actual notice that the interrogatory answers had been filed. In
support of this contention, ML Manager argues that (1) the
garnishment statutes require service and notice, (2) the rules
of civil procedure require a garnishee to serve its answers,
and (3) ML Manager should be excused for failing to file
the objection within 20 days. We address these arguments in
that order.
   [3] Garnishment in aid of execution is a legal remedy
unknown at common law and was created by statute.3 Generally,
in cases where a court enters judgment in favor of a creditor,
the judgment creditor may, as garnishor, request that the court

 1	
      Spaghetti Ltd. Partnership v. Wolfe, 264 Neb. 365, 647 N.W.2d 615
      (2002).
 2	
      DMK Biodiesel v. McCoy, 285 Neb. 974, 830 N.W.2d 490 (2013).
 3	
      See Spaghetti Ltd. Partnership v. Wolfe, supra note 1.
    Nebraska Advance Sheets
174	287 NEBRASKA REPORTS



issue a summons of garnishment against any person or business
owing money to the judgment debtor.4 As garnishee, the person
or business owing money to the judgment debtor must answer
written interrogatories furnished by the garnishor to establish
whether the garnishee holds any property or money belonging
to or owed to the judgment debtor.5 The garnishee is required
to answer within 10 days from the date of service.6 If the gar-
nishor is not satisfied with the interrogatory answers, it has 20
days to file an application for determination of the liability of
the garnishee.7 Upon establishing through pleadings and trial
that the garnishee holds property or credits of the judgment
debtor, the garnishee must then pay such amounts to the court
in satisfaction of the garnishor’s judgment against the judg-
ment debtor, subject to certain statutory exceptions with regard
to wages.8
   To determine whether the garnishee is required to provide
service or notice, we must look to the statutes. Neb. Rev. Stat.
§ 25-1026 (Reissue 2008) explains how the garnishee should
answer the interrogatories and states:
          The garnishee shall answer, under oath, all the inter-
      rogatories put to him touching the property of every
      description and credits of the defendant in his possession
      or under his control at the time of the service of the sum-
      mons and interrogatories, and he shall disclose truly the
      amount owing by him to the defendant, whether due or
      not, and, in case of a corporation, any stock therein held
      by or for the benefit of the defendant, at the time of the
      service of the summons and interrogatories. The fee for
      filing of answer may be taxed and collected in the same
      manner as other costs in such proceedings.
   Section 25-1056 specifies that “[t]he summons shall be
returnable within ten days from the date of its issuance and

 4	
      See Neb. Rev. Stat. § 25-1056 (Reissue 2008).
 5	
      Id.
 6	
      Id.
 7	
      See § 25-1030.
 8	
      Spaghetti Ltd. Partnership v. Wolfe, supra note 1.
                        Nebraska Advance Sheets
	                          ML MANAGER v. JENSEN	175
	                            Cite as 287 Neb. 171

shall require the garnishee to answer within ten days from
the date of service upon him or her.” If the garnishee fails to
answer, Neb. Rev. Stat. § 25-1028 (Reissue 2008) states the
garnishee “shall be presumed to be indebted to the defendant.”
If the garnishee answers, § 25-1030 gives the garnishor an
opportunity to challenge the garnishee’s answers to the inter-
rogatories. Section 25-1030 states, in its entirety:
        If the garnishee appears and answers and his or her
     disclosure is not satisfactory to the plaintiff, or if he
     or she fails to comply with the order of the court, by
     delivering the property and paying the money owing
     into court, or giving the undertaking required in section
     25-1029, the plaintiff may file an application within
     twenty days for determination of the liability of the gar-
     nishee. The application may controvert the answer of the
     garnishee, or may allege facts showing the existence of
     indebtedness of the garnishee to the defendant or of the
     property and credits of the defendant in the hands of the
     garnishee. The answer of the garnishee, if one has been
     filed, and the application for determination of the liabil-
     ity of the garnishee shall constitute the pleadings upon
     which trial of the issue of the liability of the garnishee
     shall be had. If the plaintiff fails to file such applica-
     tion within twenty days, the garnishee shall be released
     and discharged.
                   Rules
                       Statutory Interpretation
                           of
                      Garnishment Statutes
                        for
   Under our traditional rules of interpretation, if a statute is
in derogation of common law, it is to be strictly construed.9
Starting in 1985, we have repeatedly held that, being in dero-
gation of common law, garnishment statutes should be strictly
construed.10 But in doing so, we ignored Neb. Rev. Stat.

 9	
      Dykes v. Scotts Bluff Cty. Ag. Socy., 260 Neb. 375, 617 N.W.2d 817
      (2000).
10	
      NC+ Hybrids v. Growers Seed Assn., 219 Neb. 296, 363 N.W.2d 362
      (1985). See, Spaghetti Ltd. Partnership v. Wolfe, supra note 1; J.K. v.
      Kolbeck, 257 Neb. 107, 595 N.W.2d 875 (1999); Torrison v. Overman, 250
Neb. 164, 549 N.W.2d 124 (1996).
    Nebraska Advance Sheets
176	287 NEBRASKA REPORTS



§ 25-2218 (Reissue 2008), which states that “[t]he rule of
the common law that statutes in derogation thereof are to be
strictly construed has no application to this code.” The prede-
cessor to § 25-2218 was originally codified in 1867, as part II,
§ 1, of Nebraska laws entitled “Code of Civil Procedure.” At
that time, § 1 had a second sentence that stated, “[i]ts provi-
sions, and all proceedings under it, shall be liberally construed,
with a view to promote its object, and assist the parties in
obtaining justice.”11 This second sentence was removed when
the language was codified under § 25-2218. In 1883, this court
held that § 1 required the court to reject strict constructionism
when interpreting any statute in the code of civil procedure.12
And until 1985, § 1 and its successors, including § 25-2218,
were accordingly used to reject strict construction of statutes
within the code of civil procedure in favor of the standard rules
of construction.13
   In 1985, this court, relying on cases from Michigan and
Wisconsin, applied strict construction to garnishment statutes
for the first time.14 In doing so, we seemingly overlooked
§ 25-2218. This was error.
   [4] As set out in § 25-2218, the code of civil proce-
dure, which encompasses the entirety of chapter 25 of the
Nebraska Revised Statutes, should not be strictly construed.
To the extent that NC+ Hybrids v. Growers Seed Assn.15
and Spaghetti Ltd. Partnership v. Wolfe,16 or other Nebraska
cases, have held that Chapter 25 statutes in derogation of the
common law are to be strictly construed, they are now disap-
proved on those grounds.

11	
      Rev. Stat. pt. II, § 1, p. 394 (1867).
12	
      Kepley v. Irwin, 14 Neb. 300, 15 N.W. 719 (1883).
13	
      See, e.g., Kearney Electric Co. v. Laughlin, 45 Neb. 390, 63 N.W. 941
      (1895); Rine v. Rine, 91 Neb. 248, 135 N.W. 1051 (1912); McIntosh v.
      Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931); Orchard & Wilhelm
      Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933); and Rogers v. Western
      Electric Co., 179 Neb. 359, 138 N.W.2d 423 (1965).
14	
      NC+ Hybrids v. Growers Seed Assn., supra note 10.
15	
      Id.
16	
      Spaghetti Ltd. Partnership v. Wolfe, supra note 1.
                        Nebraska Advance Sheets
	                          ML MANAGER v. JENSEN	177
	                            Cite as 287 Neb. 171

   [5-9] Because the garnishment statutes are part of chapter
25, we will view them under our general rules of statutory
interpretation. The rules of statutory interpretation require an
appellate court to give effect to the entire language of a statute,
and to reconcile different provisions of the statutes so they are
consistent, harmonious, and sensible.17 Statutory language is
to be given its plain and ordinary meaning, and this court will
not resort to interpretation to ascertain the meaning of statutory
words which are plain, direct, and unambiguous.18 We will give
effect to all parts of a statute and avoid rejecting as superfluous
or meaningless any word, clause, or sentence.19 It is not within
the province of a court to read a meaning into a statute that is
not warranted by the legislative language.20

                Interpretation of Garnishment
                            Statutes
   A plain reading of § 25-1030 establishes that if the gar-
nishee appears and answers, the plaintiff must file an applica-
tion within 20 days. Nowhere in § 25-1030 is the garnishee
required to serve its interrogatory answers or to provide any
notice to the garnishor. Likewise, § 25-1026, which sets the
requirements for how the garnishee shall answer the interroga-
tories, does not require service or notice.
   ML Manager argues that § 25-1030 requires actual notice,
because a garnishee’s answer can only be “not satisfactory” to
the garnishor if the garnishor knows the garnishee’s answer.
Such an interpretation is flawed because the inclusion of that
language is to indicate why a garnishor would want to file an
application for a trial. There is no indication in the remaining
parts of the statute to indicate that the language was intended
to create an actual notice requirement. It seems unlikely that
the Legislature would intend to create a notice requirement for
the 20-day time period so inconspicuously.

17	
      Amen v. Astrue, 284 Neb. 691, 822 N.W.2d 419 (2012).
18	
      Id.
19	
      See id.
20	
      Id.
    Nebraska Advance Sheets
178	287 NEBRASKA REPORTS



   In all other instances in the garnishment statutes, the
Legislature has been explicit when it requires service and
notice. Neb. Rev. Stat. § 25-1011(1) (Cum. Supp. 2012) states
that “[t]he summons and order of garnishment and the inter-
rogatories in duplicate, a notice to judgment debtor form, and
a request for hearing form shall be served upon the garnishee
in the manner provided for service of a summons in a civil
action.” Neb. Rev. Stat. § 25-1030.01 (Reissue 2008) requires
the plaintiff to provide notice of a trial to the garnishee and
defendants. Throughout the statutory scheme, the Legislature
was explicit as to service by the garnishor, but was silent on
requiring service of the interrogatory answers by the garnishee.
This indicates that the Legislature intended to create separate
requirements for the garnishor and garnishee on the issue of
service and notice.
   [10] We have previously stated that the statutory language
indicates that the purpose of § 25-1030 was to create an expe-
dited garnishment proceeding.21 As a stranger to the proceed-
ings in which a judgment has been obtained, a garnishee is
normally an innocent third party exposed to inconvenience
and hazards or expense of extended litigation.22 The Nebraska
Legislature sought to protect a garnishee from this often
unnecessary and sometimes oppressive litigation by demand-
ing an expeditious disposition of proceedings.23 To achieve
prompt disposition, the garnishment statutes have specified a
relatively short time for counteraction by a judgment creditor
or garnishor in the event of any dissatisfaction with a gar-
nishee’s disclosure contained in answers to interrogatories,
namely, a written application filed within 20 days in order
to determine liability where a garnishee’s answers negate a
debt, property, or credit due the judgment debtor from the
garnishee.24 While garnishment affords the plaintiff a remedy
or means to satisfy a judgment, the garnishment statutes also

21
  	 NC+ Hybrids v. Growers Seed Assn., supra note 10.
22	
    Id.
23	
    Id.
24	
    Id.
                      Nebraska Advance Sheets
	                        ML MANAGER v. JENSEN	179
	                          Cite as 287 Neb. 171

embody a remedy and mechanism for the garnishee to obtain
resolution of a question concerning the garnishee’s liability to
avoid unnecessary litigation.25 Therefore, we find that a pur-
pose of § 25-1030 is to provide an expeditious disposition for
the garnishee without imposing an additional burden of requir-
ing the garnishee to serve the garnishor with answers.
    ML Manager argues that we should interpret the garnishment
statute in a manner consistent with notions of due process. In
general terms, a litigant has the due process right to adequate
notice or of the opportunity to be heard.26 We have stated that
if a statute is constitutionally suspect, we endeavor to interpret
it in a manner consistent with the Constitution.27 ML Manager
argues that notions of due process would be violated if the stat-
ute does not require service.
    We disagree. Although the statute does not require the
garnishee to provide notice through service, the statute does
provide adequate notice and an opportunity to be heard. After
the garnishor serves the garnishee with the summons and
interrogatories, the garnishee is required to answer within
10 days.28 On day eleven, the garnishor can ask the clerk
of the court whether an answer has been filed. This simple
procedure provides the garnishor with adequate notice. The
garnishor then has the opportunity to file an application that
challenges the filed answers and requests a hearing to settle
the matter. Even if the answer had been filed by the garnishee
on the day it received the interrogatories, the garnishor on
day eleven would have 9 days to file its application. This
procedure provides the garnishor with an opportunity to
be heard.
    [11] Therefore, we find that the garnishment statutes, when
read as a whole, do not require the garnishee to provide
notice, through service or any other means. This construction

25	
      NC+ Hybrids v. Growers Seed Assn., 228 Neb. 306, 422 N.W.2d 542
      (1988).
26	
      See Marshall v. Wimes, 261 Neb. 846, 626 N.W.2d 229 (2001).
27	
      State v. Sinica, 220 Neb. 792, 372 N.W.2d 445 (1985).
28	
      See § 25-1056.
    Nebraska Advance Sheets
180	287 NEBRASKA REPORTS



is consistent with the meaning of the statute, the Legislature’s
intent, and the notions of due process.
   Next, ML Manager argues that even if the garnishment stat-
utes do not require notice and service, service is required by
Nebraska’s rules of civil procedure. ML Manager directs our
attention to Neb. Ct. R. Pldg. § 6-1105(a) (rev. 2008), which
states that “every pleading subsequent to the original complaint
. . . shall be served upon each of the parties.” An answer to
an interrogatory is a pleading.29 Thus, ML Manager argues
the 20-day period could not have run, because the answer was
not served.
   However, Neb. Ct. R. Pldg. § 6-1101 states that the rules
of civil procedure “apply to the extent not inconsistent with
statutes governing such matters.” It continues that the rules
of civil procedure “shall be construed and administered to
secure the just, speedy, and inexpensive determination of
every action.”
   Having established that the garnishment statutes do not
require service, we find that § 6-1101 of the rules of pleading
is inconsistent with the statutes that govern this matter. Section
6-1101 requires this court to apply the more specific garnish-
ment statutes, which do not require service. This construc-
tion is consistent with the rules of civil procedure’s purpose
of securing a just, speedy, and inexpensive determination of
every action.
   Finally, ML Manager argues that the trial court abused its
discretion in refusing to permit the filing of the objection after
the 20 days had passed. ML Manager argues that the facts
of this case establish excusable neglect that should entitle it
to relief.
   ML Manager cites Underwriters v. Cannon,30 a 1975
case from the Oklahoma Supreme Court. In Underwriters,
the plaintiff failed to answer within 20 days and filed an
“‘APPLICATION FOR EXTENSION OF TIME’” after the


29	
      See NC+ Hybrids v. Growers Seed Assn., supra note 25.
30	
      Underwriters v. Cannon, 538 P.2d 210 (Okla. 1975).
                    Nebraska Advance Sheets
	                     ML MANAGER v. JENSEN	181
	                       Cite as 287 Neb. 171

deadline had expired.31 The trial court granted the extension
of time. The Oklahoma Supreme Court affirmed and stated
that nothing “persuades us to depart from our position that the
extension of time within which to file pleadings in a garnish-
ment proceeding is a matter properly within the sound judicial
discretion of the trial court.”32
   Without deciding whether our garnishment statutes would
permit a trial court to grant an extension of time to file
the objection, we find that the trial court did not abuse its
discretion in denying ML Manager’s request to excuse the
late filing. ML Manager has presented no valid reason, other
than ignorance, as to why it failed to file its objection on
time. ML Manager received actual notice of the answer well
before the 20-day period had expired and had ample time to
answer. The trial court did not abuse its discretion in denying
the extension.

                         CONCLUSION
   We hold that the garnishment statutes do not require the
garnishee to serve, or give notice to, the garnishor of the inter-
rogatory answers. Such an interpretation is consistent with the
plain meaning of the statutes, the statutes’ purpose to lessen
the burden on the garnishee as an innocent third party, and the
basic notions of due process. The decision of the trial court
is affirmed.
                                                     Affirmed.
   McCormack, J., participating on briefs.
   Wright, J., not participating.

31	
      Id. at 211.
32	
      Id. at 212.